Order of disposition, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about May 24, 2007, which, insofar as appealed from, upon a fact-finding determination that respondent father neglected the subject child, placed the child in the custody of the Commissioner of Social Services pending the completion of the next permanency hearing scheduled for October 10, 2007, unanimously affirmed insofar as it brings up for review the fact-finding determination, and the appeal otherwise dismissed as moot, without costs.
The challenge to the disposition is moot, where the terms of the order have expired and the child has since been discharged to respondent and her mother (see Matter of Clifford J., 238 AD2d 244 [1997]).
*294The finding that respondent neglected his daughter was supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]). The record shows that the mother was diagnosed with mild mental retardation and could not care for the child on her own, and that, despite being made aware of the mother’s limitations, respondent believed that she could care for the child and expressed his intention to leave the child alone with her. Under the circumstances, the court properly determined that the child was at imminent risk of harm (see Family Ct Act § 1012 [f] [i]; see Matter of Anna X., 148 AD2d 890 [1989], lv denied 74 NY2d 608 [1989]; see also Matter of James C., 47 AD3d 712 [2008]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Tom, J.E, Mazzarelli, Gonzalez, Sweeny and DeGrasse, JJ.